In re Landreneau, Johanna R.; — Plaintiffs); applying for waiver of one year requirement for Multi State Professional Exam.
It is ordered, adjudged and decreed that the application filed by Johanna R. Landre-neau requesting waiver of the one year requirement requiring application to the Louisiana State Bar for admission within one year following the successful completion of the Multistate Professional Responsibility Examination is hereby waived and Johanna R. Landreneau’s scaled score of 98 on the Multistate Professional Responsibility Examination taken on March 15, 1991 is accepted as a successful completion of Part II of the Louisiana Bar Examination.